—Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about September 27, 1989, which, inter alia, denied defendant’s motion to dismiss the complaint, pursuant to CPLR 3211 (a) (10), for failure to join a necessary party, unanimously affirmed, without costs.
Plaintiffs, former general insurance agents of the defendant, National Benefit Life Insurance Company, commenced this action against the defendant for breach of their agreements with plaintiff, and sought to recover commissions due them as third-party beneficiaries of defendant’s written agreement with NCA Life Insurance Agency of New York, Inc. (NCA), another former general agent of the defendant.
Defendant alleges that it paid all bonuses due its agents over to NCA for distribution, and that thereby plaintiff’s *666action should be dismissed for failure to join NCA as a necessary party.
We find that the trial court properly exercised its discretion in denying the motion based on its finding that plaintiffs can obtain complete relief without the joinder of NCA, and thereby NCA is not an "indispensible party”. (See, CPLR 1001 [a]; 2 Weinstein-Korn-Miller, NY Civ Prac jj 1001.04.) In any event, defendant is not prejudiced since the trial court also granted defendant leave to implead NCA, if it so desired. Concur—Kupferman, J. P., Ross, Asch, Ellerin and Rubin, JJ.